Criminal prosecution, tried upon an indictment charging the defendant with receiving more than one quart of spirituous liquors at one time, or in a single package, in violation of C. S., 3385.
From an adverse verdict and judgment thereon, the defendant appealed.
The only exception presented for our consideration is the one directed to his Honor's refusal to grant the defendant's motion for judgment as of nonsuit.
It appears from the State's evidence — there was none offered by the defendant — that Sheriff Story and his deputy, while searching the premises of the defendant on 22 February, 1922, found one pint of corn whiskey in the pocket of an overcoat, hanging on the wall of defendant's store, and one-half gallon of corn whiskey in a fruit jar which was tied in the sleeve of the overcoat. The defendant admitted that the overcoat belonged to him. The officers also found in defendant's store a number of fruit jars which had the odor of whiskey about them. Soon after the witnesses had found the whiskey and set it on the counter, the defendant broke both vessels, remarking at the time: "Damn it, if I can't drink it, I guess you won't get to drink it either."
This evidence was amply sufficient to warrant the jury in finding, as they did, that the defendant had received more than one quart of spirituous liquors at one time, or in a single container or package, as prohibited by C. S., 3385. The evidence here is fully as strong as that in the case of S.v. Alston, 183 N.C. 735, where a similar conviction was sustained.
No error.